                                                               Case 2:20-cv-04418-SVW-AS Document 33 Filed 08/10/20 Page 1 of 16 Page ID #:994




                                                                1   GERAGOS & GERAGOS
                                                                           A PROFESSIONAL CORPORATION
                                                                2                   LAWYERS
                                                                             HISTORIC 10E
                                                                           644 South Figueroa Street
                                                                3      Los Angeles, California 90017-3411
                                                                            Telephone (213) 625-3900
                                                                4           Facsimile (213) 232-3255
                                                                             Geragos@Geragos.com

                                                                5   MARK J. GERAGOS                     SBN 108325
                                                                    BEN J. MEISELAS                     SBN 277412
                                                                6   MATTHEW M. HOESLY                   SBN 289593

                                                                7   DHILLON LAW GROUP INC.
                                                                    177 Post Street, Suite 700
                                                                8   San Francisco, California 94108
                                                                    Telephone: (415) 433-1700
                                                                9   Facsimile: (415) 520-6593
                                                                    HARMEET K DHILLON              (SBN: 207873)
                                                               10   harmeet@dhillonlaw.com
                                                                    NITOJ P. SINGH                 (SBN: 265005)
                                                               11   nsingh@dhillonlaw.com
                                                                    Attorneys for Plaintiff 10E, LLC
GERAGOS & GERAGOS, APC.
                          Los Angeles, California 90017-3411




                                                               12
                               644 South Figueroa Street




                                                               13                            UNITED STATES DISTRICT COURT
                                                               14                          CENTRAL DISTRICT OF CALIFORNIA
                                                               15   10E, LLC, a limited liability company,       Case No.: 2:20-cv-04418-SVW-AS
                                                               16                          Plaintiff,
                                                                                                                 PLAINTIFF’S OPPOSITION TO
                                                               17                                                DEFENDANT TRAVELERS
                                                               18                                                PROPERTY CASUALTY
                                                                                           vs.
                                                                                                                 COMPANY OF AMERICA’S
                                                               19                                                MOTION TO DISMISS
                                                               20   THE TRAVELERS INDEMNITY                      PLAINTIFF’S FIRST AMENDED
                                                                    COMPANY OF CONNECTICUT, a                    COMPLAINT
                                                               21   corporation;
                                                               22   ERIC GARCETTI, an individual; and           Hearing:
                                                                    DOES 1 to 25, inclusive,                    Date:    August 31, 2020
                                                               23                                               Time:    1:30 p.m.
                                                                                          Defendants.
                                                               24                                               Place:   Courtroom 10A,
                                                                                                                         350 West 1st Street,
                                                               25                                                        Los Angeles, CA 90012
                                                               26                                                Judge:  The Hon. Stephen V. Wilson
                                                               27
                                                               28
                                                        Case 2:20-cv-04418-SVW-AS Document 33 Filed 08/10/20 Page 2 of 16 Page ID #:995




                                                         1         I.     INTRODUCTION
                                                         2         As explained in Plaintiff’s First Amended Complaint (“FAC”), Plaintiff has
                                                         3   suffered business losses as a result of Defendant Garcetti’s March 19, 2020 “Safer at
                                                         4   Home” Order (the “Order”). Though Defendant Travelers Property Casualty Company
                                                         5   of America (“Travelers”) is clearly obligated to pay for these losses under the
                                                         6   insurance policy it issued to Plaintiff (the “Policy”), it has refused to do so. Plaintiff is
                                                         7   entitled to Civil Authority coverage because access to its business was prohibited by
                                                         8   the Order. Plaintiff’s losses thus result from the Order and not the coronavirus, which
                                                         9   has never been detected at its property. Plaintiff is further entitled to Business Income
                                                        10   and Extra Expense coverage because it experienced losses resulting from it being
                                                        11   physically deprived of its property by the mandates of the Order. Because the
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12   allegations in the FAC sufficiently demonstrate Plaintiff’s right to coverage and
                      644 South Figueroa Street




                                                        13   Defendant Travelers’ wrongful refusal to pay, Defendant Travelers’ instant Motion to
                                                        14   Dismiss must be denied.
                        HISTORIC 10E




                                                        15         II.      STATEMENT OF FACTS
                                                        16         10E is an award-winning, full-service restaurant which includes an eatery and
                                                        17   lounge area that provides an elevated Armenian and Lebanese cuisine to its customers
                                                        18   in an elegantly sophisticated surrounding. The restaurant is open all three hundred and
                                                        19   sixty-five days of the year and caters to large groups, individuals and happy-hour
                                                        20   goers. (FAC ¶ 10.) On or about December 4, 2020, Defendant Travelers issued the
                                                        21   Policy to Plaintiff, which provides coverage for losses, including but not limited to
                                                        22   business income losses suffered at the 10E premises. (FAC ¶ 6, ECF No. 22.)
                                                        23         Plaintiff faithfully paid Policy premiums to Defendant Travelers specifically so
                                                        24   that Travelers would provide “Business Income and Extra Expense Coverage” in the
                                                        25   event of business closures by order of Civil Authority. (FAC ¶ 11, ECF No. 22.)
                                                        26   Under the Policy, coverage is extended to actual loss of business income sustained and
                                                        27   the actual, necessary, and reasonable extra expenses incurred when access to
                                                        28   Plaintiff’s premises is prohibited by order of Civil Authority. (FAC ¶ 12, ECF No.
                                                                                                         - 1-
                                                        Case 2:20-cv-04418-SVW-AS Document 33 Filed 08/10/20 Page 3 of 16 Page ID #:996




                                                         1   22.)
                                                         2          In response to the global COVID-19 pandemic, Defendant Garcetti issued the
                                                         3   Order, which directed all nonessential Los Angeles businesses to close. (FAC ¶ 18,
                                                         4   ECF No. 22.) The Order caused a complete and total shutdown of Plaintiff’s business
                                                         5   operations, except for takeout and delivery services. (FAC ¶ 19, ECF No. 22.)
                                                         6          Currently under submission with this Court is Plaintiff’s Motion to Remand
                                                         7   based on lack of subject matter jurisdiction (ECF No. 29). Plaintiff maintains that
                                                         8   remand is necessary because the inclusion of Defendant Eric Garcetti, a resident of
                                                         9   California, defeats diversity, and further because the crux of Plaintiff’s claims is
                                                        10   grounded in state law. (ECF No. 29.)
                                                        11          LEGAL STANDARD
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12          Travelers’ Motion to Dismiss Plaintiff’s Class Action Complaint fails as a
                      644 South Figueroa Street




                                                        13   matter of law and the Court should deny the motion in its entirety. Motions to dismiss
                                                        14   under Federal Rules of Civil Procedure, Rule 12(b)(6) are disfavored and rarely
                        HISTORIC 10E




                                                        15   granted. See Gilligan v. Jamco Dev. Corp., 108 F.3d 246, 249 (9th Cir. 1997). “The
                                                        16   issue is not whether a plaintiff will ultimately prevail but whether the claimant is
                                                        17   entitled to offer evidence to support the claims.” Emrich v. Touche Ross & Co., 846
                                                        18   F.2d 1190, 1198 (9th Cir. 1998). It is only under extraordinary circumstances that
                                                        19   dismissal is proper under Rule 12(b)(6). United States v. City of Redwood City, 640
                                                        20   F.2d 963, 966 (9th Cir. 1981).
                                                        21          Federal Rule of Civil Procedure 12(b)(6) provides for dismissal of a complaint
                                                        22   for “failure to state a claim upon which relief may be granted.” To survive this
                                                        23   motion, a plaintiff must allege “enough facts to state a claim to relief that is plausible
                                                        24   on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (emphasis
                                                        25   added). Courts must accept all allegations of fact in the complaint as true and construe
                                                        26   them in the light most favorable to the plaintiffs. Warren v. Fox Family Worldwide,
                                                        27   Inc. 328 F.3d 1136, 1139 (9th Cir. 2003). The Court must also assume that general
                                                        28   allegations embrace the necessary, specific facts to support the claim. Peloza v.
                                                                                                        - 2-
                                                        Case 2:20-cv-04418-SVW-AS Document 33 Filed 08/10/20 Page 4 of 16 Page ID #:997




                                                         1   Capistrano Unified Sch. Dist., 37 F.3d 517, 521 (9th Cir. 1994). Once the pleading
                                                         2   standard has been met, the complaint may proceed “even if it strikes a savvy judge
                                                         3   that actual proof of those facts is improbable, and that recovery is very remote and
                                                         4   unlikely.” Twombly, 550 U.S. at 556.
                                                         5         This “plausibility” requirement “does not impose a probability requirement at
                                                         6   the pleading stage.” Id. at 545 (emphasis added). A claim has “facial plausibility
                                                         7   when the plaintiff pleads factual content that allows the court to draw the reasonable
                                                         8   inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,
                                                         9   556 U.S. 662, 678 (2009), citing Twombly, 550 U.S. at 556 (emphasis added).
                                                        10   However, “[t]he court should not sustain the demurrer without leave to amend if the
                                                        11   complaint, liberally construed, can state a cause of action under any theory or if there
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12   is a reasonable possibility the defect can be cured by amendment.” McKell v.
                      644 South Figueroa Street




                                                        13   Washington Mut., Inc., 142 Cal.App.4th 1457, 1469 (2006).
                                                        14         Travelers essentially seeks to have Plaintiff plead and prove its causes of action
                        HISTORIC 10E




                                                        15   in the Complaint. Travelers unreasonably demands Plaintiff plead all facts about
                                                        16   which Plaintiff intends to present evidence of at trial, even those facts which Plaintiff
                                                        17   will only be able to obtain through discovery and which will be developed during the
                                                        18   pendency of this lawsuit. Travelers misapplies the appropriate standard. Under the
                                                        19   well-established Twombly pleading standard, a plaintiff must only state “enough facts
                                                        20   to state a claim to relief that is plausible on its face.” Twombly, supra, 550 U.S. at 570
                                                        21   (2007). Under the Iqbal standard, “A claim has ‘facial plausibility’ if the plaintiff
                                                        22   pleads facts that ‘allow[] the court to draw the reasonable inference that the defendant
                                                        23   is liable for the misconduct alleged.’” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009);
                                                        24   Hemme v. Airbus, S.A.S., No. 09-C-7239, 2010 WL 1416468 *4 (N.D. Ill., Apr. 1,
                                                        25   2010) (Plaintiffs are not required to explain “how they arrived at their factual
                                                        26   allegations . . . a complaint must only contain enough facts to give the defendant fair
                                                        27   notice of what the claim is and the grounds upon which it rests.”). With the necessary
                                                        28   allegations pled, in reviewing a complaint under Rule 12(b)(6), the court must assume
                                                                                                        - 3-
                                                        Case 2:20-cv-04418-SVW-AS Document 33 Filed 08/10/20 Page 5 of 16 Page ID #:998




                                                         1   that general allegations embrace the necessary, specific facts to support them. See
                                                         2   Peloza, supra, 37 F.3d at 521 (9th Cir. 1994). Plaintiff adequately and properly pleads
                                                         3   all of the following causes of action.
                                                         4         In addition, the Federal pleading standard, “Federal Rule of Civil Procedure
                                                         5   8(a)(2) requires only ‘a short and plain statement of the claim showing that the pleader
                                                         6   is entitled to relief,’ in order to ‘give the defendant fair notice of what the…claim is
                                                         7   and the grounds upon which it rests,’” Twombly, 550 U.S. at 545, citing Conley v.
                                                         8   Gibson, 355 U.S. 41, 47 (1957). Rule 8 does not require “detailed factual allegations,”
                                                         9   but rather the “[f]actual allegations must be enough to raise a right to relief above the
                                                        10   speculative level on the assumption that all of the complaint’s allegations are true.”
                                                        11   Id. As such, the Court must accept all factual allegations of the complaint as true and
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12   construe those facts, as well as the inferences from those facts, in the light most
                      644 South Figueroa Street




                                                        13   favorable to the Plaintiff. See Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005).
                                                        14   As described by the court in Ashcroft v. Iqbal, this tenet is “inapplicable to threadbare
                        HISTORIC 10E




                                                        15   recitals of a cause of action’s elements, supported by mere conclusory statements.”
                                                        16   Iqbal, 556 U.S. at 663. Plaintiff’s Complaint satisfies this standard, and thus,
                                                        17   Traverler’s Motion should be denied.
                                                        18         III.    ARGUMENT
                                                        19                A. Plaintiff Is Entitled to Civil Authority Coverage.
                                                        20                       1. Civil Authority Coverage Applies to Government
                                                        21                       Shutdowns that Impede the Public’s Access to Plaintiff’s
                                                        22                       Property.
                                                        23         Defendant Travelers incorrectly cites to a policy exclusion for harm that results
                                                        24   from a “LOSS DUE TO VIRUS OR BACTERIA.” (D.’s Mem. of P. & A. in Support
                                                        25   of Mot. to Dismiss, 6.) Plaintiff is not attempting to recover any losses from COVID-
                                                        26   19 or its proliferation. Plaintiff is instead suing because of the economic losses that
                                                        27   have resulted from Defendant Garcetti’s Order, which prohibited the public’s access
                                                        28   to Plaintiff’s property, consequently hurting Plaintiff’s business.
                                                                                                        - 4-
                                                        Case 2:20-cv-04418-SVW-AS Document 33 Filed 08/10/20 Page 6 of 16 Page ID #:999




                                                         1         A policy provision is ambiguous if it is susceptible to two or more reasonable
                                                         2   constructions despite the plain meaning of its terms within the context of the policy as
                                                         3   a whole. See Foster–Gardner, Inc. v. National Union Fire Ins. Co., 18 Cal. 4th 857,
                                                         4   868 (1998). The Court may then invoke the principle that ambiguities are generally
                                                         5   construed against the party who caused the uncertainty to exist (i.e., the insurer)
                                                         6   to protect the insured’s reasonable expectation of coverage. Palmer v. Truck Ins.
                                                         7   Exch., 21 Cal. 4th 1109, 1115 (1999).
                                                         8         As explained in the FAC, under the Policy, insurance is extended to apply to the
                                                         9   actual loss of business income sustained, and the actual, necessary, and reasonable
                                                        10   extra expenses incurred when access to the scheduled premises is specifically
                                                        11   prohibited by order of Civil Authority. This additional coverage is identified as
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12   coverage under “Civil Authority” as part of the Policy’s “Property Optional
                      644 South Figueroa Street




                                                        13   Coverages” section. The Policy is an all-risk policy, insofar as it provides that a
                                                        14   covered cause of loss under the policy means direct physical loss or direct physical
                        HISTORIC 10E




                                                        15   damage unless the loss is specifically excluded or limited in the Policy. (FAC ¶ 13.)
                                                        16   The Policy’s Civil Authority Coverage Section extends coverage to direct physical
                                                        17   loss or damage that results from a Covered Cause of Loss to the Property in the
                                                        18   immediate area of the “scheduled premises.” (FAC ¶ 12.)           The Policy provides
                                                        19   coverage for losses resulting from “action of civil authority that prohibits access to
                                                        20   the described premises.” (Kupec Decl., Ex. 1, at 99.)
                                                        21         Defendant Travelers mischaracterizes the underlying facts and nature of
                                                        22   Plaintiff’s lawsuit by arguing that Civil Authority coverage does not apply to losses
                                                        23   caused by or resulting from a virus. Plaintiff is not suing based on losses that stem
                                                        24   from COVID-19. Plaintiff is suing instead to recover for losses that have flowed from
                                                        25   Defendant Garcetti’s Order that prohibited the public from accessing Plaintiff’s
                                                        26   business. In other words, had Defendant Garcetti not issued the Order, Plaintiff would
                                                        27   not have sued.
                                                        28
                                                                                                       - 5-
                                                        Case 2:20-cv-04418-SVW-AS Document 33 Filed 08/10/20 Page 7 of 16 Page ID #:1000




                                                         1         Should the Court find that an ambiguity exists in the interpretation of the Policy
                                                         2   language, then that ambiguity should be resolved against the drafter (i.e. Travelers).
                                                         3                        2. Civil Authority Coverage Applies Because the Order
                                                         4                          “Prohibited Access” to Plaintiff’s Premises.
                                                         5         Defendant Travelers attempts to confuse the issues in this case by suggesting
                                                         6   that diners could access Plaintiff’s business premises despite a total prohibition on sit-
                                                         7   down dining by the Order. Courts have found that where the order of a civil authority
                                                         8   requires an insured’s premises to close, there has been a prohibition of access to the
                                                         9   insured’s business sufficient to trigger coverage for business losses. Assurance Co. of
                                                        10   Am. v. BBB Serv. Co., 265 Ga. App. 35 (2003) (county order to evacuate as Hurricane
                                                        11   Floyd approached required closure of Plaintiff’s restaurant); S. Hosp., Inc. v. Zurich
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12   Am. Ins. Co., 393 F.3d 1137, 1141 (10th Cir. 2004).
                      644 South Figueroa Street




                                                        13         The Order that occasioned this lawsuit restricted access to Plaintiff’s premises
                                                        14   by prohibiting the public from dining and congregating at the premises for many
                        HISTORIC 10E




                                                        15   weeks. The Order mandated that all restaurants were to close all on-site service. As
                                                        16   the Policy clearly recognizes, Plaintiff’s business is categorized as “fine dining.”
                                                        17   (Kupec Decl., Ex. 1, at 76–77.) Thus, the essence of Plaintiff’s business is to provide a
                                                        18   luxurious dining experience from the dining room on its premises. Plaintiff procured
                                                        19   the Policy to provide for coverage in the event that this core element of its business
                                                        20   became suspended. Plaintiff’s restaurant is simply not designed to provide only
                                                        21   takeout and delivery services. The prohibition on serving guests in the bar and dining
                                                        22   room of Plaintiff’s restaurant essentially deprived Plaintiff of all ability to run its
                                                        23   business as the business was designed. This prohibition of access to Plaintiff’s
                                                        24   physical premises had a disastrous effect on Plaintiff’s staffing and revenue, which
                                                        25   Plaintiff is still working to mitigate.
                                                        26         Additionally, as Plaintiff has already emphasized, any ambiguity that the Court
                                                        27   may find in the Policy language ought to be resolved in Plaintiff’s favor because
                                                        28   Defendant Travelers drafted the Policy and was in the better position to resolve such
                                                                                                        - 6-
                                                        Case 2:20-cv-04418-SVW-AS Document 33 Filed 08/10/20 Page 8 of 16 Page ID #:1001




                                                         1   an ambiguity at the drafting stage. For these reasons, the Court should find that the
                                                         2   closure of Plaintiff’s dining room and bar occasioned by the Order were prohibitions
                                                         3   of access to Plaintiff’s premises sufficient to trigger Civil Authority coverage under
                                                         4   the Policy.
                                                         5                 B. Plaintiff Is Entitled to Business Income and Extra Expense
                                                         6                 Coverage Because the Order Caused Physical Loss of Its Property.
                                                         7         Defendant Garcetti’s labeling of Plaintiff’s business as nonessential resulted in
                                                         8   loss of use of its dining room and other critical potions of its property, as these were
                                                         9   shut down by the mandates of the Order. Plaintiff is thus entitled to Business Income
                                                        10   and Extra Expense coverage.
                                                        11         The Policy provides that Defendant “will pay for direct physical loss of or
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12   damage to Covered Property . . . caused by or resulting from a Covered Cause of
                      644 South Figueroa Street




                                                        13   Loss.” (Kupec Decl., Ex. 1, at 85.) “Covered Property” includes not only Plaintiff’s
                                                        14   building and fixtures, but also personal property owned by Plaintiff and used in its
                        HISTORIC 10E




                                                        15   business. (Kupec Decl., Ex. 1, at 85.) The Business Income provision of the Policy
                                                        16   states that Defendant will pay for loss of business income sustained by Plaintiff due to
                                                        17   suspension of operations “caused by direct physical loss of or damage to property”
                                                        18   caused by or resulting from a Covered Cause of Loss. (Kupec Decl., Ex. 1, at 86–87.)
                                                        19   The Extra Expense provision of the Policy states that Defendant will pay for
                                                        20   reasonable and necessary expenses incurred by Plaintiff during the period of
                                                        21   restoration of its business “that [Plaintiff] would not have incurred if there had been
                                                        22   no direct physical loss of or damage to property caused by or resulting from a Covered
                                                        23   Cause of Loss.” (Kupec Decl., Ex. 1, at 87.)
                                                        24         The Policy does not define the terms “direct physical loss of” or “damage to” as
                                                        25   used in the above-quoted provisions, and thus these terms must be given “the meaning
                                                        26   a layperson would ordinarily attach to [them].” Garamendi v. Mission Ins. Co., 131
                                                        27   Cal. App. 4th 30, 42 (2005) (quoting Waller v. Truck Ins. Exchange, Inc., 11 Cal.4th
                                                        28   1, 18 (1995)). Indeed, where ambiguity exists, the insurance policy is “to be
                                                                                                       - 7-
                                                        Case 2:20-cv-04418-SVW-AS Document 33 Filed 08/10/20 Page 9 of 16 Page ID #:1002




                                                         1   interpreted to ‘protect the objectively reasonable expectations of the insured.’” Id.
                                                         2   (quoting AIU Ins. Co. v. Superior Court, 51 Cal.3d 807, 828 (1990)). If ambiguity
                                                         3   remains after this analysis, the policy provision in question must be interpreted against
                                                         4   the insurer. Id.
                                                         5          In this case, Plaintiff bought and paid for the Policy to protect its restaurant
                                                         6   business, which is unambiguously categorized as a “fine dining” business in the
                                                         7   Policy. (See Kupec Decl., Ex. 1, at 75–76.) Defendant Garcetti’s Order caused direct
                                                         8   physical loss of and damage to Plaintiff’s property in that it resulted in the loss of use
                                                         9   of Plaintiff’s dining room, bar, flatware, and other property integral to the fine dining
                                                        10   experience. Defendant contends that Plaintiff is not entitled to coverage under the
                                                        11   Policy because Plaintiff cannot demonstrate that its losses result from physical
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12   alteration of covered property. Defendant’s argument is flawed, however, in that it
                      644 South Figueroa Street




                                                        13   impermissibly conflates the distinct “loss of” and “damage to” conditions for coverage
                                                        14   included in the Policy.
                        HISTORIC 10E




                                                        15          In Total Intermodal Servs. Inc. v. Travelers Prop. Cas. Co. of Am., No. CV 17-
                                                        16   04908 AB (KSX), 2018 WL 3829767 (C.D. Cal. July 11, 2018), (a case notably filed
                                                        17   against the very Defendant in this matter), the court denied Travelers’ motion for
                                                        18   summary judgment premised in part upon its argument that the plaintiff insured had
                                                        19   not suffered physical alteration of covered property. Total Intermodal, 2018 WL
                                                        20   3829767, at *2–6. Total Intermodal, the plaintiff, was a freight forwarder that had
                                                        21   mistakenly marked a shipping container as empty, causing the container (which was
                                                        22   actually full of specialty printing equipment) to be returned to China. Id. at *1. The
                                                        23   shipping container got held up in Chinese customs, and Total Intermodal’s customer
                                                        24   experienced such difficulty trying to get it released from customs that it ultimately
                                                        25   chose to have the container’s cargo destroyed. Id. Total Intermodal made a claim
                                                        26   against its Travelers insurance policy, which provided coverage for “direct physical
                                                        27   loss of or damage to Covered Property caused by or resulting from a Covered Cause
                                                        28   of Loss.” Id. at *2. Travelers denied the claim, arguing that the cargo in question did
                                                                                                        - 8-
                                                        Case 2:20-cv-04418-SVW-AS Document 33 Filed 08/10/20 Page 10 of 16 Page ID #:1003




                                                          1   not suffer physical damage while being handled by the insured, and that the loss of the
                                                          2   cargo occurred in China, outside the coverage area. Id.
                                                          3         In denying Travelers’ motion for summary judgment on Intermodal’s breach of
                                                          4   contract claim, the court determined that
                                                          5                the “loss of” property contemplates that the property is
                                                          6                misplaced and unrecoverable, without regard to whether it
                                                          7                was damaged. Furthermore, to interpret “physical loss of” as
                                                          8                requiring “damage to” would render meaningless the “or
                                                          9                damage to” portion of the same clause, thereby violating a
                                                        10                 black-letter canon of contract interpretation—that every
                                                        11                 word be given a meaning.
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12    Id. at *3 (citing Cal. Civ. Code § 1641; Lyons v. Fire Ins. Exch., 161 Cal. App. 4th
                      644 South Figueroa Street




                                                        13    880, 886 (2008)).
                                                        14          Notably, the Total Intermodal court distinguished MRI Healthcare Ctr. Of
                        HISTORIC 10E




                                                        15    Glendale, Inc. v. State Farm Gen. Ins. Co., 187 Cal. App. 4th 766, 779 (Ct. App. 2d
                                                        16    Dist. 2010), a case on which Defendant relies heavily. In MRI Healthcare, the plaintiff
                                                        17    was an MRI machine owner whose machine was insured under a policy providing for
                                                        18    loss of income coverage resulting from “accidental direct physical loss to property.”
                                                        19    MRI Healthcare, 187 Cal. App. 4th at 770–71. The roof of the building in which the
                                                        20    plaintiff’s MRI machine was housed was damaged by storms, necessitating repairs by
                                                        21    the plaintiff’s landlord. Id. at 770. In order for the roof repairs to take place, the MRI
                                                        22    machine needed to be demagnetized or “ramped down.” Id. When the machine later
                                                        23    failed to “ramp back up,” the plaintiff sued its insurer after it had denied coverage for
                                                        24    the costs of repairing the machine and for the loss of income the plaintiff had suffered
                                                        25    while the machine was inoperable. Id. at 770–72.
                                                        26          In siding with the insurer, the MRI Healthcare court determined that (1) the
                                                        27    storms were not the proximate cause of damage to the MRI machine, and (2) there
                                                        28    was no covered loss under the insurance policy because the MRI machine’s failure to
                                                                                                          - 9-
                                                        Case 2:20-cv-04418-SVW-AS Document 33 Filed 08/10/20 Page 11 of 16 Page ID #:1004




                                                          1   ramp back up had resulted from an inherent defect of the machine rather than a
                                                          2   physical change brought about by some external force. Id. at 780.
                                                          3         Not only is this case distinguishable from MRI Healthcare in that a physical
                                                          4   change in Plaintiff’s property occurred (the closure of its dining room and bar) as the
                                                          5   result of an external force (Defendant Garcetti’s Order), but importantly, the policy
                                                          6   here differs materially from the one at issue in MRI Healthcare. As the Total
                                                          7   Intermodal court stated after considering MRI Healthcare and another case on which
                                                          8   Travelers had attempted to rely, Newman Myers Kreines Gross Harris, P.C. v. Great
                                                          9   Northern Ins. Co., 17 F.Supp.3d 323 (S.D.N.Y. 2014):
                                                        10                In MRI, the operative language was “direct physical loss to
                                                        11                business personal property,” and in Newman, the operative
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12                language was “direct physical loss or damage.” But again,
                      644 South Figueroa Street




                                                        13                those phrases omit the preposition “of” present in the
                                                        14                Coverage term here. Thus, contrary to Travelers’s argument,
                        HISTORIC 10E




                                                        15                MRI and Newman did not construe the coverage term
                                                        16                “physical loss of” that is in issue here. In fact, MRI and
                                                        17                Newman cut against Travelers: because the clauses on those
                                                        18                cases differ from the Coverage clause here, it stands to
                                                        19                reason that they also differ in meaning, such that “direct
                                                        20                physical loss of” should be construed differently from
                                                        21                “direct physical loss to” or “direct physical loss.” The Court
                                                        22                therefore rejects Travelers’s proposed construction. Instead,
                                                        23                the phrase “loss of” includes the permanent dispossession of
                                                        24                something.
                                                        25    Total Intermodal, 2018 WL 3829767, at *4.
                                                        26          Here, the Policy uses the identical “direct physical loss of or damage to”
                                                        27    language found in the policy at issue in Total Intermodal, which was also issued by
                                                        28    Defendant Travelers. As explained in Total Intermodal, this language requires
                                                                                                       - 10-
                                                        Case 2:20-cv-04418-SVW-AS Document 33 Filed 08/10/20 Page 12 of 16 Page ID #:1005




                                                          1   coverage where there is deprivation of property even without physical change in the
                                                          2   condition of the property. Id. at *3–4. As Plaintiff’s FAC makes clear, Defendant
                                                          3   Garcetti’s Order resulted in a complete shutdown of its business, except for takeout or
                                                          4   delivery operations. (FAC ¶ 18.) Plaintiff was thus deprived of the use of its dining
                                                          5   room, bar, flatware, and other features synonymous with a fine dining experience, and
                                                          6   is entitled to coverage for the business losses that resulted from this deprivation.
                                                          7   Indeed, a reasonable insured in Plaintiff’s position seeking a business interruption
                                                          8   policy for a fine dining restaurant would have expected the Policy, which covers
                                                          9   “physical loss of property” to provide coverage in the event of an occurrence resulting
                                                        10    in Plaintiff’s dining room, bar, and other key features being rendered inoperable.
                                                        11          Additionally, Defendant conspicuously ignores relevant case law from around
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12    the country which affirms that COVID-19 causes damage to property, further
                      644 South Figueroa Street




                                                        13    supporting the notion that “direct physical loss” is not limited to physical alteration to
                                                        14    property.
                        HISTORIC 10E




                                                        15          For example, in its recent review of the constitutionality of similar orders issued
                                                        16    by Pennsylvania Governor Tom Wolf, the Supreme Court of Pennsylvania recognized
                                                        17    that the COVID-19 pandemic “qualifies as a ‘natural disaster’” because it involves
                                                        18    “substantial damage to property, hardship, suffering or possible loss of life.” Friends
                                                        19    of Danny DeVito v. Wolf, 227 A.3d 872, 887 (Pa. 2020)(emphasis added). The
                                                        20    Pennsylvania Supreme Court further noted that “[t]he virus spreads primarily through
                                                        21    person-to-person contact, has an incubation period of up to fourteen days, one in four
                                                        22    carriers of the virus are asymptomatic, and the virus can live on surfaces for up to four
                                                        23    days. Thus, any location (including Petitioner’s businesses) where two or more
                                                        24    people can congregate is within the disaster area.” Id. at 889-90 (emphasis added).
                                                        25          The DeVito decision supports at least three critical arguments supporting the
                                                        26    position that shuttered businesses have experienced losses caused by covered causes
                                                        27    of loss. First, the virus causes “damage to property,” which means not simply
                                                        28    economic losses to property owners but property damage.
                                                                                                        - 11-
                                                        Case 2:20-cv-04418-SVW-AS Document 33 Filed 08/10/20 Page 13 of 16 Page ID #:1006




                                                          1         Second, if the COVID-19 pandemic is sufficiently similar to an earthquake,
                                                          2   tornado or fire, so as to constitute a natural disaster triggering emergency executive
                                                          3   powers, it must likewise be sufficiently similar to these occurrences to trigger
                                                          4   coverage under insurance policies issued which have precisely these events in mind.
                                                          5         Third, the actual presence of the virus at an insured’s property is not dispositive
                                                          6   as to whether the insured’s loss has been caused by property damage. As Defendant
                                                          7   well knows, it expressly provided coverage for a shut-down order caused by Civil
                                                          8   Authority even where the insured’s premises had not been the epicenter of the
                                                          9   damage. Thus, if a fire or earthquake or chemical spill causes such damage in a locale
                                                        10    where Plaintiff’s business sits, and the State issues a shut-down order that includes
                                                        11    Plaintiff’s business, there is coverage under the Policies. Similarly, where a virus or
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12    pandemic resident in areas where Plaintiff’s business is located, resulting in a shut-
                      644 South Figueroa Street




                                                        13    down order, there is coverage.
                                                        14          Entire counties in which businesses operate have been deemed disaster areas.
                        HISTORIC 10E




                                                        15    Due to the extraordinary communicability of the virus, its long incubation period and
                                                        16    its ability to survive for up to four days on physical surfaces, the issue is not merely
                                                        17    whether a particular location has been contaminated. Rather, the issue is whether a
                                                        18    property has been rendered unusable by virtue of physical damage either at that
                                                        19    location or in the broader disaster area in which it is located. Based on this reasoning
                                                        20    there is virtually no place in the State of California that is not suffering losses caused
                                                        21    by property damage. That is the very rationale for the shut down and stay-at-home
                                                        22    orders. It is not whether the virus was or is at the insured’s location that is the
                                                        23    dispositive issue. The issue is whether the virus, so pervasive as to be presumed to be
                                                        24    physically present almost everywhere, constitutes physical damage in those locations.
                                                        25          Indeed, the Third Circuit provided the following reasoning in finding coverage
                                                        26    despite the lack of structural damage:
                                                        27
                                                        28
                                                                           When the presence of large quantities of asbestos in the air of a
                                                                           building is such as to make the structure uninhabitable and
                                                                                                        - 12-
                                                        Case 2:20-cv-04418-SVW-AS Document 33 Filed 08/10/20 Page 14 of 16 Page ID #:1007




                                                          1
                                                                             unusable, then there has been a distinct loss to its owner.
                                                                             However, if asbestos is present in components of a structure,
                                                          2                  but is not in such form or quantity as to make the building
                                                          3                  unusable, the owner has not suffered a loss. The structure
                                                                             continues to function – it has not lost its utility.
                                                          4
                                                                     Port Auth. Of New York & New Jersey v. Affiliated FM Ins. Co., 311 F. 3d 226,
                                                          5
                                                              236 (3d Cir. 2002).
                                                          6
                                                                     Second, unseen forces and unconventional substances, some of which originate
                                                          7
                                                              off-site, such as humidity, fumes, and odors, also satisfy this physical loss
                                                          8
                                                              requirement. The following cases stand for the proposition that an insured may suffer
                                                          9
                                                              physical loss from a contaminant or condition that causes changes to the property that
                                                        10
                                                              cannot be seen or touched, causes no structural damage, and should apply to the
                                                        11
                   Los Angeles, California 90017-3411




                                                              raging virus that has contaminated the air we breathe.
GERAGOS & GERAGOS, APC




                                                        12
                      644 South Figueroa Street




                                                                     Humidity: Columbiaknit, Inc. v. Affiliated FM Ins. Co., No. Civ. 98-434-HU,
                                                        13
                                                              1999 WL 619100, at * 7 (D. Or. Aug. 4, 1999) (holding that garments and fabrics in a
                                                        14
                                                              clothing facility had suffered “direct physical loss or damage” caused by mold and
                        HISTORIC 10E




                                                        15
                                                              humidity demonstrated by persistent, pervasive odor).
                                                        16
                                                                     Release of ammonia: Gregory Packaging, Inc., v. Traveler’s Prop. Cas. Co. of
                                                        17
                                                              Am., No. 2:12-cv-04418, 2014 WL 6675934 at *5 (D.N.J. Nov. 25, 2014) (holding
                                                        18
                                                              that release of ammonia in a juice packaging facility to constitute physical loss
                                                        19
                                                              because “property can sustain physical loss or damage without experiencing structural
                                                        20
                                                              alteration).
                                                        21
                                                                     Gas fumes: Widder v. Louisiana Citizens Prop. Ins. Corp., 2011-0196 (La. App.
                                                        22
                                                              3 Cir. 8/10/11); 82 So. 3d 294, 296, writ denied, 2011-2336 (La. 12/2/11) (intrusion of
                                                        23
                                                              lead or gaseous fumes constitute a direct physical loss under insurance policy.)
                                                        24
                                                                     Gases: TRAVCO Ins. Co. Ward, 715 F. Supp. 2d 699, 708 (E.D. Va. 2010) (4th
                                                        25
                                                              Circ. 2013) (losses resulting from sulfuric gas released by drywall were covered
                                                        26
                                                              because physical damage to the property is not necessary where it has been rendered
                                                        27
                                                              unusable)(emphasis added); Western Fire Ins. Co. v. First Presbyterian Church, 165
                                                        28
                                                                                                       - 13-
                                                        Case 2:20-cv-04418-SVW-AS Document 33 Filed 08/10/20 Page 15 of 16 Page ID #:1008




                                                          1   Colo. 34, 437 P. 2d 52 (1968) (finding gasoline vapors which rendered church
                                                          2   uninhabitable constitutes physical loss, even where structural damage not present.)
                                                          3         Smell of cat urine: Mellin v. N. Sec. Ins. Co., Inc., 115 A.3d 799, 805-06 (2015)
                                                          4   (holding tangible physical alteration was not required to prove that a property was
                                                          5   uninhabitable, thus smell of cat urine emanating from another condominium unit
                                                          6   cause “direct physical loss” to the plaintiff’s unit.)
                                                          7         These cases firmly show that courts around that country have focused on the
                                                          8   inhabitability or loss off functionality of a building to find that there was a direct
                                                          9   physical loss in situations where invisible, airborne particles render the breathing air
                                                        10    within a building dangerous or noxious for whatever reason.
                                                        11          C.     Plaintiff is Entitled to its Requested Declarations.
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12          For all the reasons explained above that Plaintiff can show it is entitled to
                      644 South Figueroa Street




                                                        13    coverage under the Policy’s Civil Authority and/or Business Income and Extra
                                                        14    Expense provisions, Plaintiff can show that it is entitled to the Declarations it seeks.
                        HISTORIC 10E




                                                        15    Defendant argues that there is no cognizable legal theory or set of facts available to
                                                        16    entitle Plaintiff to the Declaratory Relief it seeks. However, as Plaintiff has already
                                                        17    demonstrated that it is entitled to coverage under the Policy’s provisions, Plaintiff can
                                                        18    still show that it is entitled to declaratory relief and Travelers’ argument fails.
                                                        19                               IV. CONCLUSION
                                                        20          For all of the reasons stated above, Plaintiff respectfully requests that the Court
                                                        21    deny Defendant Travelers’ Motion to Dismiss. Alternatively, if the Court sees fit to
                                                        22    grant Defendant’s Motion in whole or in part, Plaintiff respectfully requests that it be
                                                        23    given leave to amend.
                                                        24
                                                        25
                                                        26
                                                        27
                                                        28
                                                                                                          - 14-
                                                        Case 2:20-cv-04418-SVW-AS Document 33 Filed 08/10/20 Page 16 of 16 Page ID #:1009




                                                          1
                                                              DATED: August 10, 2020                 GERAGOS & GERAGOS, APC

                                                          2                                          DHILLON LAW GROUP INC.
                                                          3
                                                          4                                          By:    /s/ Mark J. Geragos                .
                                                          5                                                MARK J. GERAGOS
                                                                                                           BEN J. MEISELAS
                                                          6                                                MATTHEW M. HOESLY
                                                          7                                                HARMEET K DHILLON
                                                                                                           NITOJ P. SINGH
                                                          8                                                Attorneys for Plaintiff, 10 E LLC
                                                          9
                                                        10
                                                        11
                   Los Angeles, California 90017-3411
GERAGOS & GERAGOS, APC




                                                        12
                      644 South Figueroa Street




                                                        13
                                                        14
                        HISTORIC 10E




                                                        15
                                                        16
                                                        17
                                                        18
                                                        19
                                                        20
                                                        21
                                                        22
                                                        23
                                                        24
                                                        25
                                                        26
                                                        27
                                                        28
                                                                                                  - 15-
